ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Pending claims 1-3, 5-7, 9-15, 17 and 19-21 are sufficiently differentiated from claims 1-6 of parent application 15/841,875 issued as patent US 10,242,515 B2, to be a separate inventions.  Differentiating features include:  (a) developing a 3D map of facial contours of a person of interest, (b) ability to identify a person of interest from 0.5 to 25 feet, (c) ability to identify plurality of persons simultaneously, and (d) use of a smart device as a backup if a biometric recognition is inoperable or fails.
No known or cited prior art anticipates each and every limitation of independent claim 1, 7 or 17.
The closest known prior art includes:
Nelson (US 2016/0180060 A1): Nelson discloses systems and methods for monitoring disease across agricultural areas of interest (including livestock facilities) and controlling access in response, and including a plurality of tracking devices each associated with a particular vector or fomite (person, animal, vehicle or object) and used to track the vector or fomite, the tracking devices comprising biometric recognition features including camera, processor and memory, and communicating with local and cloud based servers through a network.  The vectors and fomites are each identified, tracked and assigned a level of risk, and where access to a particular area may be controlled as a result.
Nelson discloses that a central and/or local server may be equipped with a camera, that a particular person (animal or object) may be registered in association with a tracking device, and that a particular central or server may determine that a particular tracked person or object is approaching a particular access point, but does not disclose that identification and determination is based on, or includes, biometric recognition by scanning the particular person’s face, or in particular that: (a) that the digital camera is a 3D camera generating a 3D map of a person’s face, (b) identification to 25 feet, (c) ability to identify a plurality of persons simultaneously, and (d) use of employee accountability settings, and where the use of biosecurity protocols mitigates the spread of disease among livestock as an important element of proper livestock care. Nelson also discloses that the access control device may automatically control doors to lock (deny access) and unlock (allow access) based on an access level credential of a stored user profile but does not explicitly disclose: (e) that a user biometric feature is matched to a credential stored in the database, and if a match is not found, that access is denied. 
 Heringslack (US 2013/0322708 A1): Heringslack discloses methods of identifying a person using a mobile communicate device, and particularly based on 3D facial recognition including use of a camera adapted for 3D recording (intelligent 3D camera) to map facial features and contours, and specific embodiments in which facial recognition is performed on two or more persons simultaneously.
 Kennedy (US 2013/0278716 A1): Kennedy discloses analogous methods and apparatus for 3D imaging and facial recognition associated with an access 
 Kochevar (US 2012/0080520 A1): Kochevar discloses a system and method for site-specific access management with particular applicability to livestock related sites and in which a user attempting access may be identified by identification datum uploaded from a mobile device and compared with database information, and may be further authenticated by biometric recognition means such as an iris scanner, fingerprint scanner or camera and that in addition to identifying a person that compliance with various work rules (employee accountability), such as a recent drug test, or passing of safety tests, and that such compliance may be monitored by supervisory personnel.
 Novozhenets (US 7,475,812 A1): Novozhenets discloses an analogous security system for access control and particularly that  access is denied if a user presented credential (which may be biometric) is not valid or of a user in a database, and if valid and known, the user is granted or denied access based on authentication and permission data for that user.
Logan (US 2012/0260322 A1): Logan disclose a system and method for authentication with unreliable identity providers, wherein, if a communication failure occurs or suspected, a backup credential may be relayed through an SMS or alternate channel by a user phone.
Each of the limitations recited by independent claims 1, 7 and 17, may therefore be individually taught by these or other prior art references, but a reasonable combination of these references, which would render the particular 
Claims 2, 3, 5, 6, 9-16 and 19-21, depending from claim 1, 7 or 17, are allowable at least because each depends from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684